DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “light by selecting by selecting” in line 15 should be “light by selecting” and “a plurality of peaks” in line 16 should be “the plurality of peaks”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a heart rate variability” in line 2 should be “the heart rate variability”. Appropriate correction is required.
Claims 6 and 8 are objected to because of the following informalities: “the sequence of the instantaneous heart rates” should “the sequence of the instantaneous heart rates of the user” Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “heart rate variability” in line 13 should be “a heart rate variability”; “light by selecting by selecting” in line 14 should be “light by selecting” and “a plurality of peaks” in line 15 should be “the plurality of peaks”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “a heart rate variability” in line 2 should be “the heart rate variability”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “light by selecting by selecting” in line 19 should be “light by selecting”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-9, 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining an RR interval, determining a confidence level and selecting a processing algorithm.
 	The limitation of determining the RR interval, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing module” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing module” language, “determining” in the context of this claim encompasses the user manually calculating the RR interval from the sensed data. Similarly, the limitation of determining a confidence level, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processing module” language, “determining” in the context of this claim encompasses the user manually calculating a confidence level. Additionally, the limitation of selecting a processing algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processing module” language, “selecting” in the context of this claim encompasses the user manually selecting an algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processing module with a circuit board to perform both the determining and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, the other elements of the motion sensor, the light emitter and the light detector are pre-solutional components that only collect data to be provided for the abstract determination. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing module to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the other elements of the strap, motion sensor, the light emitter and the light detector are generically recited. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Similarly, the dependent claims do not add significantly more to the abstract idea as claims 3, 11, 13, 21  recites further abstract processing, claims 4-5, 12, 17-18 recite a generic motion sensor, claim 6 further recites another abstract determination. Claims 7, 14, 20 recite a generically recited display which is well-understood in the art as shown by the prior art of record, claims 8, 15, 19 recite a generic storage device which is well-understood in the art as shown by the prior art of record.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9 and 16 recite “determining an R-wave-to-R-wave interval based on a plurality of peaks in a signal from the one or more light detectors.” Is the “a signal” the same as “data corresponding to the reflected light” or are they different signals/data? Similarly, is the “the data” recited in the last line and the fifth line from the bottom of claims 1, 9 and 16 the same as the “data corresponding to the reflected light” or “a signal from the one or more light detectors” or different data. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura et al. US 2014/0213858 in view of Vetter et al. US 2012/0190948 and Aoshima et al. US 6,099,478 and Kosuda et al. 2004/0186387 and Renevey et al. US 2015/0238146.
Regarding claims 1 and 9, Presura discloses a wearable physiological measurement system comprising:
 	a wearable strap configured to be couplable to an appendage of a user, the wearable strap comprising ([¶34] design is of a watch which has a strap): 
 	one or more light emitters for emitting light toward the user's skin,
 	 one or more light detectors for receiving light reflected from the user's skin ([¶31] uses a PPG sensor which has light emitters and light detectors), and  
 	an electronic circuit board comprising a processing module configured for analyzing data corresponding to the reflected light to automatically and continually determine a sequence of instantaneous heart rate of the user ([¶88] processor 18 determines heart rate); 
 	processing the data using a peak detection algorithm to detect a plurality of peaks associated with a plurality of beats of the user’s hear ([¶40])
 	determining a confidence level for use in selecting how to calculate an instantaneous heart rate from the data corresponding to the reflected light, the confidence level associated with the RR interval ([¶90-93] signal quality is determined and signal quality is considered a measure of confidence. The system switches between two processing modes based on whether the quality is above or below a threshold)
 	Presura does not specifically disclose determining an R-wave-to-R-wave interval (RR interval) based on the plurality of peaks detected by the peak detection algorithm, executing one or more computer-executable instructions associated with a peak detection algorithm to process the data corresponding to the reflected light to detect a plurality of peaks associated with a plurality of beats of the user's heart.  
Vetter teaches a monitoring device that uses the RR interval to determine instantaneous heart rate and the heart rate variability ([¶57-63,77] HRV and instantaneous heart rate are determined). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the RR peak interval of Vetter to determine heart rate in the device of Presura in order to offer noise reduction ([¶35]).
	Presura as modified teaches using a peak detection algorithm when the confidence is above a threshold as the peak detection is the default algorithm used. Presura as modified however, does not specifically disclose that when the confidence level is below the predetermined threshold indicative of a less reliable signal the selected processing algorithm is then a frequency analysis algorithm to process the data corresponding to the reflected light.
  	Presura as modified does not specifically disclose when the confidence level is below the predetermined threshold indicative of a less reliable signal, executing a frequency analysis algorithm to process the data corresponding to the reflected light to determine a second instantaneous heart rate of the user. Aoshima et al. teaches a wearable device that switches to a frequency algorithm to determine heart rate when there is motion present (motion lowers the confidence of the RR interval [¶48] Renevey. When the motion is high the determined heart rate signal, the reciprocal of the RR interval, will be less reliable or have less confidence in the measure) ([C2 L34-37]). Therefore it would have been obvious at the time of filling to use the FFT of Aoshima in the device of Presura and Vetter as it is well-known that the FFT helps remove motion from the heart rate signal ([¶210] Kosuda).
Regarding claims 3 and 11, Presura discloses the wearable physiological measurement system wherein the processing module selects the peak detection algorithm or the frequency analysis algorithm regardless of a motion status of the user ([¶90-93] the decision is based on the signal quality). 
Regarding claims 4 and 12, Presura discloses the wearable strap further comprises a motion sensor for detecting a motion of the user ([¶87]) but not that the frequency analysis algorithm processes the data corresponding to the reflected light based on the motion of the user. Kosuda teaches using the motion signal with the processing of the frequency analysis ([¶210]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the motion signal in order to be able to remove some of the effects of the motion signal on the pulse signal ([¶210,268])
Regarding claims 5, Presura discloses the motion sensor is an accelerometer ([¶87]). 
Regarding claims 6 and 13, Vetter teaches the processing module is further configured to determine a heart rate variability of the user based on the sequence of the instantaneous heart rates ([¶77]). 
Regarding claims 7 and 14, Presura discloses a visual display device configured to render a user interface for displaying the sequence of the instantaneous heart rates of the user ([¶108]). 
Regarding claims 8 and 15, Presura discloses a storage device configured to store the sequence of the instantaneous heart rates and the RR intervals determined by the processing module ([¶103]). Page 3 of 9 EFS-Web PATENTS App. No. 14/290,065 WHOOP-001-P02 
Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura et al. US 2014/0213858 in view of Vetter et al. US 2012/0190948 and Aoshima et al. US 6,099,478 and Kosuda et al. 2004/0186387 and Renevey et al. US 2015/0238146 and Teixeira US 2012/0022384.
Regarding claims 16, Presura discloses a wearable physiological measurement system comprising:
 	a wearable strap configured to be couplable to an appendage of a user, the wearable strap comprising ([¶34] design is of a watch which has a strap): 
 	one or more light emitters for emitting light toward the user's skin,
 	 one or more light detectors for receiving light reflected from the user's skin ([¶31] uses a PPG sensor which has light emitters and light detectors), and  
 	an electronic circuit board comprising a processing module configured for analyzing data corresponding to the reflected light to automatically and continually determine a sequence of instantaneous heart rate of the user ([¶88] processor 18 determines heart rate); 
	processing the data using a peak detection algorithm to detect a plurality of peaks associated with a plurality of beats of the user’s hear ([¶40]) 	
determining a confidence level for use in selecting how to calculate an instantaneous heart rate from the data corresponding to the reflected light, the confidence level associated with the RR interval ([¶90-93] signal quality is determined and signal quality is considered a measure of confidence. The system switches between two processing modes based on whether the quality is above or below a threshold)
 	Presura does not specifically disclose determining an R-wave-to-R-wave interval (RR interval) based on the plurality of peaks detected by the peak detection algorithm, executing one or more computer-executable instructions associated with a peak detection algorithm to process the data corresponding to the reflected light to detect a plurality of peaks associated with a plurality of beats of the user's heart.  Vetter teaches a monitoring device that uses the RR interval to determine instantaneous heart rate and the heart rate variability ([¶57-63,77]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the RR peak interval of Vetter to determine heart rate in the device of Presura in order to offer noise reduction ([¶35]).
	Presura as modified does not specifically disclose when the confidence level is below the predetermined threshold indicative of a less reliable signal, executing a frequency analysis algorithm to process the data corresponding to the reflected light to determine a second instantaneous heart rate of the user. Aoshima et al. teaches a wearable device that switches to a frequency algorithm to determine heart rate when there is motion present (motion lowers the confidence of the RR interval [¶48] Renevey. When the motion is high the determined heart rate signal, the reciprocal of the RR interval, will be less reliable or have less confidence in the measure) ([C2 L34-37]). Therefore it would have been obvious at the time of filling to use the FFT of Aoshima in the device of Presura and Vetter as it is well-known that the FFT helps remove motion from the heart rate signal ([¶210] Kosuda).
 	Presura does not specifically disclose the confidence level is based at least in part on a posterior distribution of a parameter space for a human heart rate. Teixeira teaches a probabilistic estimation method for biomedical parameters like heart rate ([¶212]) that determines the confidence based on a posterior distribution ([¶93,98]). Therefore it would have been obvious to one or ordinary skill in the art prior to the time of filing to combine Presura with the distribution function of Teixeira in order to yield an enhanced output of the original data ([abstract]).
Regarding claim 17, Presura discloses the wearable strap further comprises a motion sensor for detecting a motion of the user ([¶87]) but not that the frequency analysis algorithm processes the data corresponding to the reflected light based on the motion of the user. Kosuda teaches using the motion signal with the processing of the frequency analysis ([¶210]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the motion signal in order to be able to remove some of the effects of the motion signal on the pulse signal ([¶210,268])
Regarding claims 18, Presura discloses the motion sensor is an accelerometer ([¶87]). 
Regarding claims 19, Presura discloses a visual display device configured to render a user interface for displaying the sequence of the instantaneous heart rates of the user ([¶108]). 
Regarding claims 20, Presura discloses a storage device configured to store the sequence of the instantaneous heart rates and the RR intervals determined by the processing module ([¶103]). Page 3 of 9 EFS-Web PATENTS App. No. 14/290,065 WHOOP-001-P02 
Regarding claims 21 and 22, Presura does not specifically disclose the confidence level is based at least in part on a posterior distribution of a parameter space for a human heart rate. Teixeira teaches a probabilistic estimation method for biomedical parameters like heart rate ([¶212]) that determines the confidence based on a posterior distribution ([¶93,98]). Therefore it would have been obvious to one or ordinary skill in the art prior to the time of filing to combine Presura with the distribution function of Teixeira in order to yield an enhanced output of the original data ([abstract]).
Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. Applicant argues that Examiner has ignored the limitations of the wearable strap, the processor, the computer executable code and the processor module, however, all of these limitations have be specifically addressed in the 101 rejection. Specifically, the wearable strap, the light emitters, the light detectors, the processor or processor module and the non-transitory code are all generically recited elements that are routine in the art as shown by the prior art of record. Similarly, none of these elements provide significantly more. The emitters and the detectors perform the pre-solution activity of collecting the physiological data used by the abstract idea. The processor, the code and the processing module amount no more than mere instructions to apply the exception using a generic computer component.
Regarding Applicant’s arguments that the claims recite an improvement to the technical field, Examiner respectfully disagrees. It is not clear from the specification or Applicant’s arguments how the processing algorithm actually provides for the improvement other than the generic statement that is has improved performance. Additionally, it is not clear how the claimed features are an improvement as the prior art of record teaches all the claimed elements. The prior art teaches changing the processing method or algorithm based on the confidence level of the RR interval determination so it appears that the prior art teaches the technical improvement. 
Regarding Applicant’s arguments against the 112a rejection, Examiner agrees. The processing algorithm is later recited as either the peak detection algorithm or the frequency analysis algorithm.
Regarding Applicant’s arguments against the 112b rejection, Examiner respectfully disagrees. It is not clear that the signal and the data are necessarily the same thing. Similarly, the antecedent basis rejections are not resolved. The terminology varies between the independent and dependent claims.
Applicant’s arguments, see pgs. 11-13, filed 4/19/21, with respect to the rejection(s) of claim(s) 1, 9 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoshima.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793